ACCEPTED
                                                                                                              03-14-00518-CV
                                                                                                                     4351276
                                                                                                    THIRD COURT OF APPEALS
                                                                                                               AUSTIN, TEXAS
                                                                                                          3/3/2015 1:46:45 PM
                                                                                                            JEFFREY D. KYLE
                                                                                                                       CLERK




                                                                                       RECEIVED IN
                                                                                  3rd COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                                                                                  3/3/2015 1:46:45 PM
                                                                                    JEFFREY D. KYLE
                                                                                          Clerk
                                               March 3, 2015


Via Electronic Filing
Ms. Amalia Rodriguez-Mendoza
Travis County District Clerk
P.O. Box 679003
Austin, Texas 78767

           RE:     Request for Preparation of Supplemental Clerk’s Record
                   Trial Court Cause No. D-1-GN-14-001582; Espinosa, in his capacity as Receiver
                   of Retirement Value, LLC v. James Poe and Senior Retirement Planners, LLC,
                   pending in the 53rd District Court of Travis County, Texas (severed from Cause No.
                   D-1-GN-10-000454 by order dated May 28, 2014).

                   Court of Appeals No. 03-14-00518-CV; James Poe and Senior Retirement
                   Planners, LLC v. Eduardo S. Espinosa in his Capacity as Receiver of Retirement
                   Value, LLC

Dear Ms. Rodriguez-Mendoza:

       Defendants James Poe and Senior Retirement Planners, LLC have appealed this case to the
Third Court of Appeals. The trial Court signed the Final Judgment in this case on May 28, 2014.
Defendants filed their notice of appeal with the trial court on August 20, 2014.

       By this letter, and pursuant to Tex. R. App. P. 34.5(c), Defendants request that the Clerk
prepare and file additional, relevant items that have thus far not been included within the Clerk’s
Record for this case.

        From Cause No. D-1-GV-10-000454, 1 Defendants request that the following items
(including all of their exhibits) also be included in the Supplemental Clerk’s Record:

           1. Third-Party Defendants Sal Magaraci’s and Estate Protection Planning Corp.’s
              Response to Receiver Espinosa’s Motions for Summary Judgment, filed on October 1,
              2013 at 11:45 a.m.; and
           2. Third-Party Defendants Sal Magaraci’s and Estate Protection Planning Corp.’s
              Response to Receiver Espinosa’s Request to Deem Answers Admitted, filed on
              October 1, 2013 at 11:53 a.m.


1
    Cause No. D-1-GN-14-001582 was severed from Cause No. D-1-GN-10-000454 by order dated May 28, 2014.
Ms. Amalia Rodriguez-Mendoza
Travis County District Clerk
March 3, 2015
Page 2



      Please contact me with any questions and to advise of the cost of preparing the Clerk’s
Record so that prompt payment can be arranged.

                                                  Best regards,




                                                  Scott Lindsey
                                                  Counsel for Defendants Poe and Senior
                                                  Retirement Planners, LLC

Via Electronic Service
Clerk, Court of Appeals
Third District of Texas
PO Box 12457
Austin, Texas 78711


Via Electronic Service
Mr. John W. Thomas
Mr. John R. McConnell
George, Brothers, Kincaid & Horton, L.L.P.
114 W. Seventh, Suite 1100
Austin, TX 78701-3015
Counsel for the Receiver